Citation Nr: 1106142	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-27 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at the North Oak Regional Medical Center, from 
November 23, 2006, to November 28, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  
His awards and decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of a Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee 
, which granted entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at North Oak Regional 
Medical Center, for the portion of the Veteran's hospitalization 
extending from November 23 to 25, 2006, declining to cover the 
period from November 26 to 28, 2006.  

In September 2009, a travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record.  At the hearing, the parties agreed to hold 
the record open for 60 days to allow for the submission of 
additional evidence.  It does not appear that any additional 
evidence was added to the record subsequent to the hearing, aside 
from a brief provided by the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran was hospitalized primarily for treatment of a 
chronic obstructive pulmonary disease (COPD) exacerbation at the 
North Oak Regional Medical Center from November 23, to 28, 2006.  

2.  At the time of the November 2006 hospitalization, service 
connection was in effect for several conditions, for which a 
combined rating of 70 percent was assigned.  In a September 2007 
rating decision, the Veteran was awarded a total disability 
evaluation based on individual unemployability (TDIU) due to his 
service-connected disorders (TDIU), effective from September 
2006. 

3.  VA has already authorized payment for the care provided by 
North Oak Regional Medical Center from November 23 to 25, 2006.

4.  The medical expenses incurred for the entire period of 
hospitalization at the North Oak Regional Medical Center, 
extending from November 23 to 28, 2006, were for treatment of a 
continued medical emergency.

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses for services incurred during the 
entire period of hospitalization at North Oak Ridge Hospital, 
extending from November 23 to 28, 2006, have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1006 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, because the 
claim in this case is governed by the provisions of Chapter 17 of 
Title 38 of the United States Code, the VCAA and its implementing 
regulations are not applicable.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Nevertheless, given the results favorable 
to the Veteran, further development under the VCAA or other law 
would not have resulted in a more favorable outcome or be of 
assistance to this inquiry.

Background

On November 23, 2006, the Veteran presented to the emergency room 
at North Oak Regional Medical Center with symptoms of shortness 
of breath, wheezing and coughing, providing a 1 to 2 week history 
of these symptoms.  It was noted that a chest X-ray films was 
normal initially, but that a repeat chest X-ray film (which 
appears to have been taken on November 27, 2006) revealed 
interstitial infiltrates indicative of atypical viral pneumonia.  
The discharge report indicated that the Veteran's condition was 
aggressively managed with Albuterol/Atrovent and IV treatment.  
The report indicated that the Veteran continued to improve and 
that on the day of discharge, November 28, 2006, the Veteran was 
well-oriented, had no shortness of breath and the wheezing had 
improved.  On discharge, the Veteran was advised to follow-up 
with his primary medical doctor.  The final diagnoses consisted 
of: COPD exacerbation; acute bronchitis; pneumonia; hypertension; 
diabetes; hyperlipidemia; and hypomagnesaemia.  

Billing records appear to show that the total amount of the 
hospitalization costs incurred at the North Oak Regional Medical 
Center from November 23 to November 28, 2006 totaled, $ 12, 
296.75.  The bill appears to reflect that partial payment was 
received, leaving a residual balance of $ 2, 899.74.  Additional 
charges from Radiology Associates of Oxford, PA for X-ray films 
taken on November 27, 2006 totaled $ 40.00.  

In a decision issued in February 2007, the VAMC agreed to approve 
private medical expenses incurred from November 23 to 25, 2006; 
but declined to cover the costs incurred from November 26 to 28, 
2006, to include the costs of the aforementioned private X-ray 
films taken on November 27, 2006.  In a Statement of the Case 
issued in September 2007, the VAMC further explained the 
decision.  Therein, it was explained that VA determined that the 
Veteran was stable for transfer to a VA facility on November 28, 
2006, but remained at the community hospital.  It was further 
noted that therefore, he did not meet the criteria under criteria 
for full payment under 38 U.S.C.A. § 1725 or the Millennium Bill, 
38 C.F.R. §§ 17.1002, 17.1003.  

The Veteran provided testimony at a travel board hearing held in 
September 2009.  He indicated that he was hospitalized at a 
private facility due to an emergent cardiovascular problem for 
about 5 days in November 2006 and believed that VA had paid a 
portion of the total hospitalization costs (estimated at between 
$ 13,000.00 and $ 14, 000.00), leaving a residual amount of $ 2, 
899.74.  He stated that after 3 days of hospitalization, he felt 
better and requested to be discharged so he could continue 
treatment at VA, but was told that he was not cleared for medical 
release at that time or until November 28, 2006, after additional 
testing had been conducted.  The Board VLJ indicated that he 
found the Veteran's statements credible as they related to the 
private hospital's decision regarding when to medically release 
the Veteran.  

Analysis

The Veteran seeks payment or reimbursement in conjunction with 
unauthorized medical expenses incurred at the North Oak Regional 
Medical Center, from November 23, 2006, to November 28, 2006.  
Initially, the Board points out that VA has already authorized 
payment for a portion of the care provided; specifically for the 
costs incurred between November 23 and 25, 2006.  

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service- connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. See 
also 38 C.F.R. § 17.120 (2009).  All three of these statutory 
requirements must be met before payment may be authorized.  See 
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, at the time of the private medical treatment at 
issue, service connection was in effect for several service-
connected conditions.  However, the private treatment received at 
North Oak Regional Medical Center in November 2006 related to 
heart/cardiovascular problems, and not to a service-connected 
disability, or a non-service-connected disability associated with 
and held to be aggravating his service-connected disabilities.  
Furthermore, at the time of the hospitalization, the Veteran was 
not rated totally and permanently disabled due to service-
connected disability.  In this regard, the Board notes that TDIU 
was granted in rating action issued subsequent to the Veteran's 
private hospitalization which was effective from September 2006; 
however, TDIU was not in effect at the time that the Veteran was 
hospitalized in November 2006.  Therefore, the aforementioned 
provisions do not apply.  

Veterans who receive treatment for non-service-connected 
disabilities may seek reimbursement for such treatment under 
other provisions.  More specifically, payment or reimbursement 
for emergency services for non-service- connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-17.1002 (2010).  To be 
eligible under these provisions, the Veteran must submit evidence 
showing that: (1) The emergency services were provided in a 
hospital emergency department or a similar facility providing 
emergency care; (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention for 
the initial evaluation and treatment would have been hazardous to 
life or health; (3) A VA or other Federal facility was not 
feasibly available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and treatment 
was for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred to a 
VA or other Federal facility, with the medical emergency lasting 
only until stabilization of the Veteran; (5) The Veteran was 
enrolled in the VA health care system when time the emergency 
treatment was furnished and had received medical services under 
38 U.S.C. Chapter 17 within two years before the non-VA emergency 
treatment; (6) The Veteran is financially liable to the non-VA 
provider of the emergency treatment; (7) The Veteran has no 
health insurance coverage for payment or reimbursement for the 
emergency treatment; (8) The Veteran has unsuccessfully exhausted 
claims reasonably available against a third party in the case of 
an accident or work- related injury; and (9) The Veteran is not 
eligible for reimbursement under 38 U.S.C. 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. § 17.1002 (2010).

The parties at issue in this appeal dispute that the evidence 
satisfies (4) above.  There is no indication that the Veteran did 
not meet all other criteria above.  Accordingly, the issue which 
is before the Board involves entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at the 
North Oak Regional Medical Center, from November 23, 2006, to 
November 28, 2006.  As previously mentioned, VA has already 
authorized payment for a portion of the care provided; 
specifically for the costs incurred between November 23 and 25, 
2006.  Expenses incurred from November 26 to 28, 2006, were 
denied on the basis that the Veteran had reached a point of 
stabilization and could have been transferred to a VA medical 
facility.

The applicable regulation provides that the claim for payment or 
reimbursement may include any medical care beyond the initial 
emergency evaluation and treatment for a continued medical 
emergency of such a nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized).  See 38 C.F.R. 17.1002(d).

The Veteran provided testimony to the effect that about mid-way 
through his hospitalization at North Oak Regional Medical Center 
, he requested discharge to seek treatment from VA.  He reported 
that his request for discharge was refused and that he was not 
medically cleared for discharge by North Oak Regional Medical 
Center until November 28, 2006; the medical records reflect the 
same.  In fact, the private medical records reflect that the 
Veteran was still undergoing tests/X-ray films related to the 
cardiovascular symptomatology for which he was hospitalized as of 
November 27, 2006.  As such, it is reasonable to presume that in 
the judgment of medical staff members at the North Oak Regional 
Medical Center, a medical emergency existed throughout the 
entirety of the Veteran's hospitalization period, and that it was 
not felt that he had stabilized until he was discharged on 
November 28, 2006.  

In addition, the Board is unable to find any logic or evidence 
supporting the VAMC's decision to deny payment of the entirety of 
the private medical costs at issue.  By way of explanation for 
the decision to allow only partial payment of the costs at issue, 
the September 2007 SOC indicates that the Veteran was stable for 
transfer on November 28, 2006; but elected to remain at the 
hospital for 2 more days.  That explanation is entirely 
unsubstantiated by the clinical and lay evidence on record, which 
reflects that the Veteran was discharged from the North Oak 
Regional Medical Center on November 28, 2006, and did not remain 
for any additional days thereafter.  Moreover, to the extent that 
it was acknowledged that the Veteran was not stabilized for 
transfer until November 28, 2006, this supports the notion that 
private medical costs incurred through that date should have been 
paid in the first instance.  

Based on the evidence, the Board finds that private medical care 
received at the North Oak Regional Medical Center for the 
entirety of the Veteran's hospitalization from November 23, 2006, 
to November 28, 2006, was for a continued medical emergency of 
such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility prior to that time.  
Consistent with this conclusion, the Board determines that the 
criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the North Oak Regional 
Medical Center, from November 23, 2006, to November 28, 2006, 
have been met.  Inasmuch as the evidence in this case supports 
the Veteran's claim, the claim must be granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at the North Oak Regional Medical Center, from 
November 23, 2006, to November 28, 2006, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


